Citation Nr: 1810541	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran testified before the undersigned at a December 2014 videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities sciatic nerves has been raised by the record in a December 2014 hearing, but has not been addressed by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those potential issues, and that issue is referred to the Agency of Original for appropriate action.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran has a lumbar spine disability that is directly related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. § 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as arthritis and organic diseases of the nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307, 3.309 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that a current lumbar spine disability is related to multiple injuries sustained during service, including due to parachute jumps.  At a December 2014 hearing, the Veteran reported that he first experienced back problems in service, and that the problems continued to the present.  The Veteran reported that he performed close to 50 jumps as part of airborne infantry training while stationed at Fort Polk, Louisiana.  The Veteran testified that he injured his back on his first jump in 1999, but did not report it at that time because he wanted to continue on with the mission.  The Veteran also reported several other back injuries sustained in service.  The Veteran testified that he had not been involved in any accidents since separation that would lead to back problems.

The service medical records show multiple complaints involving the lower back.  In April 1995, the Veteran was seen at the emergency room complaining of a strained back.  He was assessed with mechanical lower back pain.  In July 1995, the Veteran reported recurrent lower back pain, especially on the left side, since straining his back while moving a refrigerator.  In December 1998, the Veteran complained of spasms in the middle lumbar region.  In March 1999, the Veteran reported back pain for a week after landing on the lower back while jumping across a creek.  The Veteran reported that the pain started immediately, and continued despite home therapy.  The Veteran reported the pain sometimes radiated down the outer side of the left thigh.  The examiner assessed the problem as mechanical lower back pain.  In June 2002, the Veteran complained of lower back pain that had started one month prior.  The examiner assessed possible muscle spasm and lumbar radiculopathy.  A July 2002 MRI found mild to moderate central disc bulge at L5-S1, and mild disc desiccation and disc height loss at L5-S1, consistent with degenerative disc disease.  September 2002 service medical records show complaints of lower back pain that radiated down the left thigh.  The examiner noted that the Veteran performed 30 to 33 jumps in service, one in which he had a bad landing and fell onto the buttocks leading to back and left leg pain.  The examiner assessed lower back pain, and suspected ligamentous laxity as the etiology.

VA medical records after service indicate the Veteran continued to experience problems with his back, including lower back pain, loss of range of motion, and radiating pain in the left lower extremity.  In a June 2013 letter, the Veteran's treating physician noted that the Veteran's history of back problems dated to service.  The doctor specifically noted a 1999 incident in which the Veteran landed abruptly and forcefully struck the ground with his buttocks, experiencing immediate onset of back pain which had never completely subsided.  The doctor noted that over the next five years, the Veteran experienced multiple relatively minor falls and landings which exacerbated the lower back problem.  The doctor reported that MRI findings showed evidence of fluid in the L4-L5 and L5-S1 joints, consistent with the Veteran's history.  The doctor also noted that there was clear evidence of joint laxity at both levels, and expected degenerative disc findings.  The Veteran's doctor opined that the Veteran would likely require stabilization of the L4-L5 and L5-S1 joints sometime in the next decade.  The doctor also opined that, beyond a reasonable degree of medical certainty, the Veteran's current back problems related to repetitive injuries sustained in service.

In November 2013, VA obtained a medical opinion regarding the relationship between any lumbar disability and service.  The examiner opined that current lumbar disc herniation was less likely than not incurred in or caused by claimed injuries to the lower back, including as due to parachute jumps, during service.  The examiner explained that there were no complaints related to the back in a general medical examination dated in April 2005, prior to separation, and that documented complaints of back problems after service did not appear in the record until 2011.  The examiner noted that the Veteran never included back concerns in any of the three claims filed prior to the claim for a back disability.  Therefore, the examiner concluded chronicity was not established.

December 2014 VA medical records indicate that an MRI of the lumbar spine found small annular tear and central disc protrusion at L5-S1, and mild narrowing of the left invertebral foramen.

The Board finds that entitlement to service connection for a lumbar spine disability is warranted.  A review of the evidence of record shows that service medical records document multiple in-service injuries and complaints involving the lower back.  Significantly, the Veteran was assessed as having a chronic back condition in service.  Specifically, a July 2002 MRI in service found mild to moderate central disc bulge, and mild disc desiccation and disc height loss at L5-S1 consistent with degenerative disc disease.  VA and private medical evidence of record corroborate the Veteran's ongoing lower back symptoms from active duty through the present, including pain, especially on the left side, stiffness, and decreased range of motion.  A June 2013 private medical record indicates that the Veteran had degenerative findings in the lumbar spine, and explicitly opined that the current lumbar spine disability was related to service.  A December 2014 VA MRI found L5-S1 disc problems, which was first identified in service.

The Board notes that there is a negative VA medical opinion of record.  However, in offering the opinion that the current lower back disability was not related to service, the November 2013 VA examiner based the opinion on the lack of a documented lumbar disability in a separation examination, and for many years after service.  The VA examiner focused the opinion on the lack of continuity of symptoms, and stated that "chronicity" had not been established.  However, chronicity or continuity of symptomology is only relevant when a chronic condition was not diagnosed in service or within a presumptive period.  The VA examiner did not address the in-service diagnoses of a chronic back condition, specifically MRI findings consistent with degenerative disc disease, and multiple diagnoses of chronic back pain or mechanical lower back pain.  Further, the examiner did not address the June 2013 private opinion relating the current back problems to in-service injuries.  Therefore, the Board finds that the negative opinion offered by the November 2013 VA examiner has little probative value.

Accordingly, in light of the currently diagnosed degenerative disc disease of the lumbar spine, in-service diagnosis of a chronic back condition related to degenerative changes, and a positive private nexus opinion, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for a lumbar spine disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for a lumbar spine disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


